Citation Nr: 0409391	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1984 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  After finding that new and material 
evidence had been presented to reopen the appellant's claim, 
the Board remanded the case in May 2001.  

In November 2002, the Board denied the veteran's claim of 
entitlement to service connection for service connection for 
residuals of a low back injury.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, the Secretary of VA and the veteran's counsel 
submitted a Joint Motion For Remand.  The parties noted that 
a remand was necessary in order for the Board to address and 
fulfill the amended duty to assist, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). 


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that M21-1, Part VI, 1.02(g) provides:

Examination of Incarcerated Veterans. 
When examination of an incarcerated 
veteran is required, the request for 
examination should prominently note the 
location and circumstances of 
confinement. Any difficulty conducting 
the examination should be discussed by 
the regional office and VHA Medical 
Examination Coordinators (see paragraph 
1.17). If a problem cannot be resolved at 
the local level, notify the Compensation 
and Pension Service (214A) for Central 
Office assistance. (See Bolton v. Brown, 
8 Vet. App. 185 (1995)).

The RO must clearly document in the claims folder steps taken 
to comply with all applicable procedures for the examination 
of an incarcerated veteran.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should arrange for an 
orthopedic examination to determine the 
nature and etiology of all present low 
back pathology. Any medically indicated 
special tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should obtain a 
complete medical history as it concerns 
the claimed low back injury sustained by 
the appellant while on active duty for 
training in 1984. All relevant treatment 
records and examinations reports should 
be considered.

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that any current low back 
condition is etiologically related to the 
reported inservice injury in February 
1984 or otherwise to service. 

It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination. Reasons and bases for all 
conclusions should be provided.

2.  Upon completion of all requested 
development of the record, the RO should 
again consider the appellant's service 
connection claim on the basis of all the 
evidence of record. If action taken 
remains adverse to the appellant, the RO 
should furnish him with a supplemental 
statement of the case and should provide 
him with an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no further action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this remand, the Board intimates 
no opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
remand is to obtain clarifying information and to provide the 
appellant with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



